Citation Nr: 1117466	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-23 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  He has an additional 3 months of prior active duty service which has not been verified.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for PTSD.  His VA clinical records include a diagnosis of PTSD "from his U.S. Navy experiences" which is not further elaborated upon.  The RO has denied this claim on the basis that the Veteran has failed to provide sufficient stressor details to allow for verification.

In order for VA to attempt to verify a claimed in-service stressor, the veteran must provide at a minimum (1) a stressor that can be documented; (2) the location where the incident took place; (3) the approximate date within a two-month period of the incident; and (4) the unit of assignment at the time the stressful event occurred.  M21-1MR, Part IV, Subpart ii, 1.D.14.d.

In a statement received in August 2007, the Veteran described the following stressor events while serving aboard the USS FORRESTAL (CVA-59) which are capable of verification:

(1) Between September to December 1968, the Veteran witnessed an A5 Vigilante plunge off the flightdeck and into the water, killing the pilot; and

(2) Between November and December 1968, the Veteran witnessed an E2A plunge off the flight deck due to a failed landing attempt.

The information provided by the Veteran is capable of verification by the U.S. Army Joint Services Records Research Center (JSRRC).  As such, the case is remanded for stressor verification.

Notably, the Veteran has reported depressive symptoms beginning in service.  See VA clinical record dated May 23, 2004.  As such, the Board has rephrased the issue on the title page to reflect that this claim encompasses all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's psychiatric treatment at the Atlanta VA Medical Center (VAMC) since February 2011.

2.  Seek verification from JSRRC on the following alleged stressors:

a) whether, between September to December 1968, an A5 Vigilante plunged into the water from the flightdeck of the USS FORRESTAL (CVA-59), killing the pilot; and

b) whether, between November and December 1968, an E2A plunged into the water off the flightdeck of the USS FORRESTAL (CVA-59) after a failed landing.

3.  Upon completion of the above, make a specific determination as to whether or not the Veteran was exposed to a stressor event in service.  If necessary, conduct any further development warranted based upon the determination.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

